Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 6/10/2022 is acknowledged. Claims 3 and 29 are cancelled. Claims 1, 4, 10, 21, 22, 24, 25, 27, 28 and 30 are amended. 
Claims 1-2, 4-28 and 30 are pending and have been examined, of which claims 1, 27, 28 and 30 are independent.

Claim Rejections/Objections Maintained and 
New Grounds of Rejection Necessitated by the Amendment
In view of the amendment filed, the following rejections or prior arts are maintained for the reasons as described in response to argument section and the amendments are further addressed with new grounds of rejections necessitated by the amendment filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22-24, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0280471).

 Regarding claim 1, Lee teaches a method of wireless communication of a first user equipment (UE) (method for D2D communication, where network provides minimum connection information and UE for D2D communication establish links and transceiver data, fig 8-12, abstract, Para 79-148; RX UE in fig 11 is first UE), comprising: 
monitoring a plurality of resources for an indication of a vehicle-to-pedestrian (V2P) communication from a second UE (para 84: a D2D RX UE receives resource pool information, which can be used by the D2D TX UE for signal transmission, and then detects the signal from the D2D TX UE in the corresponding resource pool; para 96: a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; Para 97: the D2D TX UE needs to transmit not only control information on data to be transmitted but also various types of control information to the D2D RX UE, the various types of the control information may be transmitted through the conventional SA format; Para 148: D2D communication can be interpreted as V2P (vehicle to person); here, V2P communication includes one device/UE that is vehicle and second device/UE that is pedestrian); 
receiving the indication of the V2P communication in the plurality of resources (Para 84: a D2D RX UE receives resource pool information, the resource pool information is indicated by another UE or determined as pre-configured resources when the D2D TX UE is out of the coverage of the base station; Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication), wherein the plurality of resources each including a pedestrian-to-vehicle (P2V) resource portion for communication from the first UE to the second UE, and a V2P resource portion for communication from the second UE to the first UE (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink); and 
receiving a V2P message from the second UE based on the indication (Para 132: the SA TX UE enables its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE; Para 96: first, a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink).

Regarding claim 27, Lee teaches an apparatus (UE 120, fig 12) for wireless communication of a first user equipment (UE) (method for D2D communication, where network provides minimum connection information and UE for D2D communication establish links and transceiver data, fig 8-12, abstract, Para 79-148), comprising: 
a memory (memory 124, fig 12); and 
at least one processor (processor 122, fig 12) coupled to the memory (fig 12) and configured to: 
monitor a plurality of resources for an indication of a vehicle-to-pedestrian (V2P) communication from a second UE (para 84: a D2D RX UE receives resource pool information, which can be used by the D2D TX UE for signal transmission, and then detects the signal from the D2D TX UE in the corresponding resource pool; para 96: a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; Para 97: the D2D TX UE needs to transmit not only control information on data to be transmitted but also various types of control information to the D2D RX UE, the various types of the control information may be transmitted through the conventional SA format; Para 148: D2D communication can be interpreted as V2P (vehicle to person); here, V2P communication includes one device/UE that is vehicle and second device/UE that is pedestrian); 
receive the indication of the V2P communication in the plurality of resources (Para 84: a D2D RX UE receives resource pool information, the resource pool information is indicated by another UE or determined as pre-configured resources when the D2D TX UE is out of the coverage of the base station; Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication), wherein the plurality of resources each including a pedestrian-to-vehicle (P2V) resource portion for communication from the first UE to the second UE, and a V2P resource portion for communication from the second UE to the first UE (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink); and 
receive a V2P message from the second UE based on the indication (Para 132: the SA TX UE enables its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE; Para 96: first, a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink).

 Regarding claim 28, Lee teaches a method of wireless communication at a first user equipment (UE) (method for D2D communication, where network provides minimum connection information and UE for D2D communication establish links and transceiver data, fig 8-12, abstract, Para 79-148; TX UE in fig 11 is first UE), comprising: 
providing an indication of a vehicle-to-pedestrian (V2P) communication to a second UE (Para 84: a D2D RX UE receives resource pool information, the resource pool information is indicated by another UE or determined as pre-configured resources when the D2D TX UE is out of the coverage of the base station; Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication) in a resource from a plurality of resources (para 84: a D2D RX UE receives resource pool information, which can be used by the D2D TX UE for signal transmission, and then detects the signal from the D2D TX UE in the corresponding resource pool; para 96: a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; Para 97: the D2D TX UE needs to transmit not only control information on data to be transmitted but also various types of control information to the D2D RX UE, the various types of the control information may be transmitted through the conventional SA format; Para 148: D2D communication can be interpreted as V2P (vehicle to person); here, V2P communication includes one device/UE that is vehicle and second device/UE that is pedestrian), the plurality of resources including a pedestrian-to-vehicle (P2V) resource portion for communication from the second UE to the first UE, and a V2P resource portion for communication from the first UE to the second UE (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink); and 
transmitting a V2P message to the second UE based on the indication (Para 132: the SA TX UE enables its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE; Para 96: first, a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink).

Regarding claim 30, Lee teaches an apparatus (UE 120, fig 12) for wireless communication at a first user equipment (UE) (method for D2D communication, where network provides minimum connection information and UE for D2D communication establish links and transceiver data, fig 8-12, abstract, Para 79-148), comprising: 
a memory (memory 124, fig 12); and 
at least one processor (processor 122, fig 12) coupled to the memory (fig 12) and configured to: 
provide an indication of a vehicle-to-pedestrian (V2P) communication to a second UE (Para 84: a D2D RX UE receives resource pool information, the resource pool information is indicated by another UE or determined as pre-configured resources when the D2D TX UE is out of the coverage of the base station; Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication) in a resource from a plurality of resources (para 84: a D2D RX UE receives resource pool information, which can be used by the D2D TX UE for signal transmission, and then detects the signal from the D2D TX UE in the corresponding resource pool; para 96: a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; Para 97: the D2D TX UE needs to transmit not only control information on data to be transmitted but also various types of control information to the D2D RX UE, the various types of the control information may be transmitted through the conventional SA format; Para 148: D2D communication can be interpreted as V2P (vehicle to person); here, V2P communication includes one device/UE that is vehicle and second device/UE that is pedestrian), the plurality of resources including a pedestrian-to-vehicle (P2V) resource portion for communication from the second UE to the first UE, and a V2P resource portion for communication from the first UE to the second UE (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink); and 
transmit a V2P message to the second UE based on the indication (Para 132: the SA TX UE enables its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE; Para 96: first, a D2D RX UE attempts SA detection, thereafter, if discovering data that the D2D RX UE needs to receive, the D2D RX UE attempts to receive the data on interconnected data resources; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink and V2P resource portion is resource in FLink).

Regarding claim 22, Lee further teaches wherein the indication comprises information from the second UE in a subchannel of the V2P resource portion (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus V2P resource portion is resource in FLink).

Regarding claim 23, Lee further teaches transmitting data to the second UE in a subchannel of the P2V resource portion (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus the P2V resource portion is resource in RLink).

Regarding claim 24, Lee further teaches wherein the V2P message comprises a unicast message received from the second UE in the subchannel (Para 138-139: the resource allocation information associated with the usage 10 may be configured such that resource allocation information associated with data transmission in the FLink direction and the RLink direction is simultaneously informed through one time of SA format transmission as unicast operation, among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling) based on the indication (Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication).

Regarding claim 26, Lee further teaches wherein the V2P resource portion comprises a subchannel size that spans multiple slots (Para 138-139: usage 10: resource allocation information associated with communication in the FLink and RLink directions can be simultaneously transmitted, it may be configured that among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P, thus V2P resource portion is resource in FLink; here, odd numbered resources are considered for transmission resource size that spans multiple add numbered resources).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung et al. (US 20130258996)

 Regarding claim 2, Lee teaches in fig 10, that multiple D2D resources are time multiplexed, however is silent regarding time multiplexed with non D2D communication. 

Lee fails to teach, but Jung teaches wherein the plurality of resources are time-division multiplexed (TDM) with resources for non-V2P communication (Para 45: FIG. 2 and FIG. 3 illustrate examples of allocating resources by separating a subframe (or a slot) for the D2D link from a subframe (or a slot) for the cellular link using a time division multiplexing (TDM) scheme). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with time division multiplexing D2D resources with other resources as taught by Jung for the benefit of enabling flexible and efficient allocation of resources as taught by Jung in abstract.


Claims 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US 2015/0119088, hereinafter referred as Lee’2015) 

 Regarding claim 4, Lee further teaches wherein the indication comprises a paging indicator signal (Para 132-133: usage 7: WAKE UP indication information for the D2D signal reception in the FLink direction is transmitted, the corresponding indication information associated with usage 7 is used by the SA TX UE to enable its target UE (or the SA RX UE) to perform the D2D signal reception in the FLink direction by waking up the target UE, this information may be used for the purpose of paging associated with D2D communication). 

Lee fails to teach, but Lee’2015 teaches wherein each of the plurality of resources further includes a paging indicator resource for the first UE to monitor the paging indicator signal from the second UE (fig 6; abstract: the paging slot being designated to be dedicated to the first D2D terminal for the D2D communication and including a plurality of paging sections; monitoring whether a signal for the first D2D terminal is transmitted in a first paging section in the obtained paging slot through a region assigned to the first D2D terminal; monitoring whether a paging request message is transmitted in a paging region only for the first D2D terminal in a second paging section if the signal is detected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 5, Lee teaches the D2D communication being V2P between vehicle and pedestrian and the resource portions for forward and reverse links between two devices in D2D communication. 

Lee fails to teach, but Lee’2015 teaches refraining from monitoring the V2P resource portion for the V2P communication when the paging indicator signal is not within the paging indicator resource (Para 121: a D2D UE (a source D2D UE or a transmission D2D UE) can transmit paging to a target D2D UE in a manner of loading the paging on a single tone corresponding to a peer ID of the target D2D UE; the D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE; here, monitoring paging request response interval only when there is a signal, indicates that if the signal is not transmitted, the monitoring is not performed or refrained). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 6, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource comprises a common resource pool configured for multiple UEs (Para 114: in FIG. 6, 4 paging slots are included in a basic timing structure repeat interval 600, if a paging slot number is calculated using the method 2 under an assumption that a position of a peer discovery slot of a D2D UE A corresponds to time unit #3 and a subcarrier set corresponds to #0, in order for the D2D UE A to monitor a paging signal transmitted to the D2D UE A, the D2D UE A should monitor a paging slot number 3 610; Para 106: a D2D UE is able to know a paging interval via an implicit mapping according to a position to which the D2D UE is assigned in a discovery slot; thus, in fig 6 the paging slots are common pool for multiple UE, where the resource assigned to UE is implicitly indicated in the discovery slot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 7, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource spans multiple resource blocks in a slot (fig 6 shows 4 paging slots included in basic timing structure repeat interval 600). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 8, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator signal includes a preconfigured sequence (Para 12: the paging request message includes an identifier of the first D2D UE transmitting the paging request message, a candidate connection identifier (CID) list or a candidate link identifier (LID) list), and the preconfigured sequence is monitored across one or more resource blocks in a slot (abstract: monitoring whether a paging request message is transmitted in a paging region only for the first D2D terminal in a second paging section if the signal is detected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 9, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource and the paging indicator signal are based on a location of the first UE and the second UE (fig 6, third position in discovery slot for A implicitly maps resource 610 to UE A as described in para 114; Para 106: method 2, a D2D UE is able to know a paging interval via an implicit mapping according to a position to which the D2D UE is assigned in a discovery slot; here, the term “location” is given broadest reasonable interpretation in light of specification, where the location could be physical location or resource location). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 10, Lee further teaches wherein the P2V resource portion and the V2P resource portion each span multiple resource blocks in one or more contiguous slots  (Para 138-139: usage 10: among time resources (e.g., T-RPT) designated by SA, odd-numbered resources are used for D2D signal transmission in the FLink direction and even-numbered resources are used for D2D signal transmission in the RLink direction based on a predefined configuration/signaling; fig 11 shows FLink and RLink as communication links between TX UE and RX UE, and para 148 describes D2D as V2P).

Regarding claim 11, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource includes a UE-specific paging resource associated with the first UE for monitoring the paging indicator signal (abstract: the paging slot being designated to be dedicated to the first D2D terminal for the D2D communication and including a plurality of paging sections; monitoring whether a signal for the first D2D terminal is transmitted in a first paging section in the obtained paging slot through a region assigned to the first D2D terminal; fig 6, para 106, 114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 12, Lee fails to teach, but Lee’2015 teaches wherein the UE-specific paging resource is based on an identifier of the first UE (fig 6; Para 114: if a paging slot number is calculated using the method 2 under an assumption that a position of a peer discovery slot of a D2D UE A corresponds to time unit #3 and a subcarrier set corresponds to #0, in order for the D2D UE A to monitor a paging signal transmitted to the D2D UE A, the D2D UE A should monitor a paging slot number 3 610). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 13, Lee fails to teach, but Lee’2015 teaches wherein the UE-specific paging resource is based on the identifier of the first UE and a number of available or allocated resource blocks in the paging indicator resource (Para 106-107: a paging interval for a D2D UE=a time unit # for the D2D UE in a discovery slot (or subcarrier set #) % N; fig 6; Para 114: if a paging slot number is calculated using the method 2 under an assumption that a position of a peer discovery slot of a D2D UE A corresponds to time unit #3 and a subcarrier set corresponds to #0, in order for the D2D UE A to monitor a paging signal transmitted to the D2D UE A, the D2D UE A should monitor a paging slot number 3 610 (paging slot number=3% 4=3); here, 4 is the number of available paging slot in interval and discovery slot identifies A in third position). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 14, Lee fails to teach, but Lee’2015 teaches wherein the UE-specific paging resource is based on a subchannel used for communicating with the second UE in the P2V resource portion (Para 92-93: in the transmission request interval 512, the transmitting D2D user equipment is able to transmit a request signal to the receiving D2D user equipment through a resource corresponding to a selected CID using the CID selected through the paging slot 320; the receiving D2D user equipment, which shares the same CID with the transmitting D2D user equipment, receives the request signal, the receiving D2D user equipment is able to transmit a response signal to the transmitting D2D user equipment through a resource corresponding to the CID in the response interval 514; here, the CID – connection ID is associated with transmitting and receiving D2D UEs and resources corresponding to CID are considered subchannel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 15, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource spans one or more resource blocks (fig 6 shows that paging slots are paging indicator resources span in four resources during the timing structure repeat interval). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 16, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator signal comprises one of a common sequence for multiple UEs or a UE-specific sequence for the second UE (Para 12: the paging request message includes an identifier of the first D2D UE transmitting the paging request message, a candidate connection identifier (CID) list or a candidate link identifier (LID) list; Para 92-93: CID is associated with transmitting and receiving D2D UEs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 17, Lee fails to teach, but Lee’2015 teaches wherein the UE-specific sequence is based on an identifier of the second UE and an available number of paging indication sequences allocated to be paged for the second UE (as described in para 90-96, the CID is associated with transmitting and receiving D2D UE, and the resources associated with the CID are utilized to communicate request and response and the data transmission between two D2D UEs based on successful response). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 18, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource includes a UE-specific paging resource associated with the second UE for monitoring the paging indicator signal (abstract: first D2D terminal transmitting a paging response message through a third paging section to the second D2D terminal that transmits the paging request signal, as a response to the paging request message; Para 82: the paging resource can be determined by a device identifier (Device ID) of the paging initiator user equipment or the paging target user equipment; here, the paging response in third paging section is UE specific paging resource for the second D2D terminal to monitor paging response). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 19, Lee fails to teach, but Lee’2015 teaches wherein the UE-specific paging resource is based on an identifier of the second UE and a number of available paging resource blocks in the paging indicator resource (Para 82: the paging resource can be determined by a device identifier (Device ID) of the paging initiator user equipment or the paging target user equipment, a paging resource between D2D user equipments may be identifies by time-frequency or orthogonal code). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 20, Lee fails to teach, but Lee’2015 teaches wherein the paging indicator resource includes additional UE-specific paging resources assigned to additional UEs (as shown in fig 7, the paging slot 710 includes multiple paging transmissions corresponding to multiple peer IDs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

 Regarding claim 21, Lee teaches that D2D communication is V2P communication, which indicates that V2P resources are resources from one device (vehicle) to other device (pedestrian) for D2D communication. 

Lee fails to teach, but Lee’2015 teaches wherein the V2P message is received in one or more resources associated with the second UE in the V2P resource portion based on whether the paging indicator signal is received in the UE-specific paging resource (fig 5 and para 90-96 describe that based on transmitting D2D UE transmitting request through resource corresponding to CID through paging slot 320, and receiving D2D UE sending response in interval 514, and the transmitting D2D user equipment transmits the data using the traffic resource in the traffic interval 530). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control information transmission in D2D communication as taught by Lee with paging resource allocation for D2D communication as taught by Lee’2015 for the benefit of enhancing utilization efficiency of a system resource in D2D communication system as taught by Lee’2015 in Para 19.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed with respect to prior art on record, Lee not teaching the amended claim limitations of claim 1 (page 9 and 10) have been fully considered but they are not persuasive. The applicant argues that Lee teaches scheduling assignment SA of a SA resource pool  and configures FLink direction resources and RLink direction resources, which is not teaching first resource portion of FLink communication and a second resource portion for RLink communication. The examiner respectfully disagrees. As indicated by the applicant on page 10, Lee reference teaches SA configuring odd numbered resources for FLink and even numbered resources for RLink (para 139). Para 139 covers a usage scenario about how the SA TX UE transmits resource configuration information to SA RX UE. Specific to usage scenario 10 in para 138-140, the time resources designated by SA is configured for FLink and RLink resources being odd numbered and even numbered respectfully. Here, the SA that indicates is indicating for both directions. Thus, the SA that indicates both direction resources is considered to have portion that indicates FLink and portion that indicates RLink, the portion having same information, but the resources being separate for FLink and RLink. Thus, the Lee reference appears to teach the argued limitation. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2022